 



June 19, 2012

 

Ms. Seema Singh

Janus Medical Systems Pte. Ltd,

 

Re: NON-BINDING MEMORANDUM of UMDERSTANDING

 

Dear Ms, Singh,

 

This Non-Binding Memorandum of Understanding (“MOU”) sets forth the non-binding
intentions regarding the current understanding as to the essential terms of a
global license and reseller agreement (the “Agreement”) for Global Health
Voyager, Inc. (GLHV) a Delaware Corporation (the “Licensee”) by Janus Medical
Systems Pte. Ltd,, a Singapore 10 Anson Road # 21-02, International Plaza,
Singapore 079903 (the “Business”).

 

1. LICENSE PRICE.

 

The license price shall be 50% of all global sales revenues generated by
Licensee to be paid as follows:

 

a.Execution: No cash will be paid at execution

 

b.First payment - 50% of revenue received from first payment

 

c.Recurring payment - 50% of revenue received of recurring payment

 

d.2% Bonus - Starting month 12 and continuing through the term of this contract,
Licensee will pay Business 2% override on all revenues during the previous 12
month period, for meeting certain goals established and agreed to by both
Licensee and Business at the beginning of the 12 month period. These goals may
be things like, upgrade of program, increase in database capacity and
customization related.

 

e.All payments will be made from Licensee to Business within thirty (30)
calendar days of the beginning of the month, for the previous calendar month’s
revenues collected. Payments will be made via International Wire Transfer,

 

2. DUE DILIGENCE. The Business agrees to cooperate with the Licensee’s due
diligence investigation of the Business and to provide the Licensee and its
representatives with prompt and full access to key management personnel and
employees and to the books, records, audited and other financials, contracts and
other documents and information reasonably requested by the Licensee pertaining
to the Business (the “Due Diligence Information”).

 

3. GLOBAL RIGHTS - Business agrees to grant Licensee full and complete global
rights to sell all Atreya related products and services, without violation nor
completion from any other current or future licensee during the terms of the
definitive Agreement.

 

4. OTHER BUSINESS OFFERINGS - Business agrees to grant a global right of first
refusal to Licensee to sell, represent or otherwise offer all other Janus
Medical products and services as are current or future Janus Medical product
offerings.

 

 

 

 

5. CAPITAL REQUIREMENTS — Business agrees to grant Licensee a right of first
refusal for all capital investment into the Business. Terms for each capital
investment to be determined at time of capital need by Business.

 

6. TERM - The Term of the Agreement shall be for an initial five years, with
automatic renewal of two consecutive five year terms unless terminated in accord
with the agreement.

 

7.    TERMINATION — Licensee can terminate Agreement with ninety (90) day
written notice. Business can terminate agreement with one year written notice.
Other Termination clauses will be in final agreement.

 

8.    FLOOR PRICE - Business and Licensee will agree to a “floor price” in the
final agreement that the product(s) cannot be sold below by Licensee,

 

9.    CONDITIONS PRECEDENT TO CLOSING THE AGREEMENT.

 

a. The following conditions must occur in order for the Closing to take place:

 

(i) All certificates, permits and approvals that are required in connection with
Licensee’s operation of the Business have been obtained by Licensee.

 

(ii) Licensee has completed its due diligence, and has given notice in writing
that it has completed said due diligence and has approved same.

 

(iii) Both parties obtain any and all governmental, shareholder, hoard of
director and third party consents and approvals which may be required in order
to complete the transactions proposed by this MOU.

 

(iv) There exists no pending or threatened litigation against the Business which
would have a material adverse effect upon the Business or its operations, or
regarding the transactions proposed by this MOU.

 

10. CONFIDENTIALITY. The Licensee and the Seller will use the Due Diligence
Information and any other information disclosed by one party to the other solely
for the purpose of the Licensee’s due diligence investigation of the Business
and for purposes of negotiating and moving toward an agreement between the
parties. The parties, as well as their respective affiliates, directors,
officers, employees, advisors, and agents (the “Representatives”) will keep the
Due Diligence Information and all other information disclosed by one party to
the other strictly confidential. The Licensee will disclose the Due Diligence
Information and the Seller will disclose the information they receive from
Licensee only to those Representatives who need to know such-information for the
purpose of financing and/or consummating the purchase of the Business. The
covenants contained in this paragraph will survive the termination of this MOU
agreement

 

11. EXCLUSIVE DEALING. Licensee and Business agree to negotiate the terms of the
MOU exclusively and in good faith for a period of 60 days from signature of this
MOU, Business agrees not to entertain any other offers during this time and
Licensee agrees not to seek other forms of personal health record management
during the term of this MOU.

 

 

 

 

12. FAILURE TO CLOSE. If the terms of the MOU are not consummated as provided
for herein because of a discretionary decision of either party not to proceed
with the transaction, this MOU shall automatically terminate and be of no
further force or effect, except as to those provisions which by their terms
survive the termination of this MOU.

 

13. PUBLIC ANNOUNCEMENT. All press releases and public announcements relating to
execution of this MOU and then the Agreement will be subject to the prior
written approval of the Licensee and Business.

 

14. EXPENSES. Each party will pay all of its own expenses, including legal fees,
incurred in connection with this MOU and the Agreement.

 

15. INDEMNIFICATION. The Seller and the Licensee each represent and warrant to
the other that the other will not incur any liability in connection with the
consummation of the MOU, and each party agrees to indemnify, defend and hold
harmless the other, its officers, directors, stockholders, lenders and
affiliates from any claims by or liabilities to such third parties, including
any legal or other expenses incurred in connection with the defense of such
claims. The covenants contained in this paragraph will survive the termination
of this MOU agreement.

 

16. DEFINITIVE AGREEMENT. In order for the transaction contemplated herein to be
consummated, the parties will first need to prepare and execute a definitive
agreement (“Agreement”) which will reflect the terms set forth in this MOU or
other terms negotiated by the parties, which will contain customary
representations and warranties.

 

17. CLOSING DATE. The transaction shall close within 60 (sixty) days of the date
the last party executes this MOU, or on such earlier date as may be feasible
(the “Closing Date”), and at a time and place agreed to by the parties hereto in
writing. The Closing Date, time, place and actions to be taken at such place on
such Closing Date are referred to herein as the “Closing.”

 

18. NON-BINDING MOU. This MOU shall not constitute a formal and non-binding
agreement, except as to the provisions set forth in paragraph 10 hereof. This
MOU summarizes the present understanding of the discussions regarding the terms
and conditions of the proposed transaction and we anticipate that any agreement
that is negotiated between us with respect to this transaction will be generally
consistent with the foregoing. We have not entered into any agreement to
negotiate a definitive agreement. Either party may, at any time prior to
execution of a definitive agreement, propose different terms from those set
forth above, or unilaterally terminate negotiations by giving written notice to
the other party without any liability to the other party.

 

 

 

 

Please acknowledge that this MOU of Intent correctly sets forth non-binding
intentions at this point by counter signing the MOU in the space below and
returning it to us by June 22, 2012.

 

Very truly yours,

 

Global Health Voyager, Inc.

 

By: /s/ Ali Moussavi   Name: Ali Moussavi   Title: CEO  

 

Janus Medical Systems Pte. Ltd.

 

By: /s/ Seema Singh   Name: Seema Singh   Title: CEO  

 

Date: 20-06-2012

 

 

 

 